       Case 2:19-cv-00854-WSH Document 47 Filed 11/27/19 Page 1 of 3




                     UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA


_______________________________________
DONALD V. PORRECA                         )
                                          )
                                          )
            Plaintiff,                    )    CIVIL ACTION NO.: 19cv0854
                                          )     LEAD CASE
      v.                                  )
                                          )
ALTERNATIVE ENERGY HOLDINGS, LLC;         )
KEVIN T. CARNEY; ROBERT IREY;             )
JONATHAN FREEZE; DODARO,                  )
MATTA & CAMBEST, P.C.; DMC BRADLEY;       )
MICHAEL J. HAMMOND; and                   )
STEVEN M. TOPRANI.                        )
                                          )
            Defendants.                   )
                                          )
_______________________________________
RYAN S. SEIFERT,                       )
                                       )
           Plaintiff,                  )      MEMBER CASE
                                       )
     v.                                )
                                       )
ALTERNATIVE ENERGY HOLDINGS, LLC;      )
KEVIN T. CARNEY; THE IREY GROUP, LLC; )
ROBERT IREY; JONATHAN FREEZE;         )
DODARO, MATTA & CAMBEST, PC; and       )
STEVEN M. TOPRANI.                     )
                                       )
           Defendants.
_______________________________________
MICHAEL K. GELLER                         )
                                          )
                                          )     MEMBER CASE
           Plaintiff,                     )
                                          )
     v.                                   )
                                          )
ALTERNATIVE ENERGY HOLDINGS, LLC;         )
         Case 2:19-cv-00854-WSH Document 47 Filed 11/27/19 Page 2 of 3




KEVIN T. CARNEY; ROBERT IREY;                       )
JONATHAN FREEZE; DODARO,                            )
MATTA & CAMBEST, P.C.; DMC BRADLEY;                 )
MICHAEL J. HAMMOND; and                             )
STEVEN M. TOPRANI,                                  )
                                                    )
              Defendants.
________________________________________
RONALD C. SCHMEISER,                                )
                                                    )
                                                    )      MEMBER CASE
              Plaintiff,                            )
                                                    )
       v.                                           )
                                                    )
ALTERNATIVE ENERGY HOLDINGS, LLC;                   )
KEVIN T. CARNEY; ROBERT IREY;                       )
JONATHAN FREEZE; DODARO,                            )
MATTA & CAMBEST, P.C.; DMC BRADLEY;                 )
MICHAEL J. HAMMOND; and                             )
STEVEN M. TOPRANI,                                  )
                                                    )
              Defendants.
_______________________________________


                                    PROOF OF SERVICE


       1.     On November 7, 2019, this Court issued an Order granting Plaintiffs’ Motion for

Alternative Service on Defendant Jonathan Freeze in the above actions.

       2.     Pursuant to the Order, the initial and amended Summons and Complaint for each

of the above matters shall be served on Defendant Freeze by publication pursuant to Pennsylvania

Rule of Civil Procedure 430(b)(1) and by email at jfreeze@hotmail.com and jonfreeze1@aol.com.

       3.     On November 11, 2019, the Order and the initial Summons and Complaint in each

of the above matters were sent by email to Defendant Freeze at the above email addresses (Exhibit
         Case 2:19-cv-00854-WSH Document 47 Filed 11/27/19 Page 3 of 3




A). A message from PPE Hosted Dispatch mail system indicates that the jonfreeze1@aol.com

mailbox is disabled (Exhibit B).

       4.      No message or other notice was received indicating that the jfreeze@hotmail.com

addresses was disabled.

       5.      On November 21, 2019, Notice was published in the Pittsburgh Post-Gazette for

each of the above matters (Exhibit C).

       6.      On November 22, 2019, Notice was published in the Pittsburgh Legal Journal

(Exhibit D).

                                                  Respectfully Submitted,




                                                  __/s/ Scott A. Lane__

                                                  Scott A. Lane, Esq.
                                                  PA ID No. 51124
                                                  Law Office of Scott Lane, LLC
                                                  P.O. Box 368
                                                  Ingomar, PA 15127
                                                  412-780-5240
                                                  scott@scottlanelaw.com
